Exhibit 10.1

 

LOGO [g382863g50b83.jpg]

3400 Bridge Parkway, Suite 200

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 345-9004

www.imperva.com

July 16, 2012

James Tolonen

Dear Jim:

Imperva, Inc. (the “Company”) is pleased to offer you a position as a member of
the Company’s Board of Directors (the “Board”) and a member of the Audit
Committee of the Board, effective as of the date on which you execute and return
this letter agreement (this “Agreement”). As a Board member, you will be
responsible for attending any scheduled Board meetings in person or by
telephone. In addition, from time to time, we would like to have the benefit of
your experience and insight regarding various Company-related matters. We would
also appreciate your assistance in helping us gain access to individuals and
organizations that may be helpful to the Company’s objectives.

In exchange for your services, you will be granted (1) a nonqualified stock
option to purchase shares of common stock equal to a Black-Sholes value on the
date of grant of $100,000 at an exercise price equal to the closing price of the
Company’s common stock on the New York Stock Exchange on the date of grant (the
“Option”), and (2) restricted stock units with a number of shares equal to
$100,000 divided the closing price of the Company’s common stock on the New York
Stock Exchange on the date of grant (the “RSUs”). The Option and the RSUs will
vest annually in equal installments over three years of service as a Board
member. Further, the Option and the RSUs shall become fully vested upon any
merger, acquisition or any other event which causes a change of control. In
addition, you will receive an annual retainer of $30,000 for your service as a
Board member and an annual retainer of $7,000 for your service as an Audit
Committee member, in each case payable quarterly in arrears.

The Company will reimburse reasonable travel and other business expenses in
connection with your duties as a Board member in accordance with the Company’s
generally applicable policies.

The Company has adopted a form of director and officer indemnification agreement
and will enter into such an agreement with you. In addition, the Company has
obtained directors and officers (“D&O”) insurance and it will extend all such
D&O insurance benefits to protect you in your role as a director of the Company.

In connection with your Board services, we expect that the Company and its
agents will disclose technical, business, or financial information to you,
including (without limitation) the identity of and information relating to
customers or employees and information the Company has



--------------------------------------------------------------------------------

received and in the future will receive from third parties that is subject to a
duty from the Company to maintain the confidentiality of such information and to
use it only for certain limited purposes (“Confidential Information”). To the
extent such Confidential Information is not generally publicly known or
otherwise previously known by you without an obligation of confidentiality, you
agree not to use such Confidential Information (except in connection with your
Board services) or disclose such Confidential Information to any third party and
to take reasonable steps to maintain the confidential nature of such
Confidential Information. When you cease to be a Board member, you must return
all Confidential Information to the Company.

As a precautionary matter and to avoid any conflicts of interest, we ask that
you inform the Company of any potential, actual, direct or indirect conflict of
interest that you think exists or may arise as a result of your relationship
with Company, so that we may come to a quick and mutually agreeable resolution.
By signing this Agreement you also represent and warrant that neither this
Agreement nor the performance thereof will conflict with or violate any
obligation of yours or right of any third party, and further that you will not
disclose any third party proprietary or confidential information to the Company
in connection with your Board services.

This Agreement shall be governed by and construed under the laws of the State of
California without regard to principles of conflicts of laws. The foregoing
constitutes the complete agreement between us with respect to the subject matter
hereof and supersede in all respects all prior or contemporaneous proposals,
negotiations, conversations, discussions and agreements between us.

I am excited about you joining our Board and look forward to working with you to
help make the Company a truly great and prosperous company. Please acknowledge
your receipt of and agreement with this Agreement by signing and dating this
Agreement and returning it to me.

Very truly yours,

IMPERVA, INC.

Shlomo Kramer

President and Chief Executive Officer

ACCEPTED AND AGREED TO:

 

/s/ James Tolonen

James Tolonen

July 19, 2012

Date